Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21 – 40 were previously pending and subject to a non-final office action mailed 05/05/2022. Claims 21 – 30, 34, & 39 were amended in a reply filed 08/05/2022. Claims 21 – 40 are currently pending and subject to the final office action below.

Response to Arguments
Regarding Applicant's remarks concerning double patenting, Examiner notes that “a rejection based on a nonstatutory type of double patenting can be avoided by filing a terminal disclaimer in the application or proceeding in which the rejection is made." See MPEP § 804.02.

The previous rejections under 35 USC 112(b) and 35 USC 101 have been withdrawn in light of the currently amended claims.

Applicant’s arguments with respect to claims 21, 30, & 39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 – 23, 27 – 28, 30 – 32, 36 – 37, & 39 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, & 15 of U.S. Patent No. US 11017326 B2 in view of Roebke et al. (US 20080142581 A1).

With respect to claims 21, 30, & 39 of the instant application, claims 1, 8, & 15 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein at least one add-on feature is an activity occurring, at least in part, offsite the one or more properties.” However, Roebke, in [0037], teaches that a guest can book a reservation online comprising “basic products/services” together with add-on “travel products.” As per [0029], a “basic product/service” comprises “a hotel or motel room,” and as per [0030], the add-on “travel products” comprise “ski lift tickets, …tickets to sight-seeing tours, and tickets to shows and performances.” Also see [0003], noting that the invention of Roebke addresses problems that previously occurred when a user wanted to “reserve basic items such as a hotel room,” and wanted to “reserve additional components” (i.e., add-ons) such as “lift tickets to a ski resort, reserve a sight-seeing tour, or tickets to a live show.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an offsite activity as an add-on product as in Roebke in the invention of claims 1, 8, & 15 of U.S. Patent No. US 11017326 B2 with the motivation to provide a “a seamless, integrated system” to “automatically reconcile product/service sales with reservations made through online reservation systems,” as evidenced by Roebke, in [0022].

Claims 22 & 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 2 & 9 respectively of U.S. Patent No. US 11017326 B2 in view of Roebke.

Claims 23 & 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 3 & 10 respectively of U.S. Patent No. US 11017326 B2 in view of Roebke.

Claims 27 & 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 5 & 16 respectively of U.S. Patent No. US 11017326 B2 in view of Roebke.

Claims 28, 37 & 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 6 & 16 respectively of U.S. Patent No. US 11017326 B2 in view of Roebke. With regards to claim 40, claims 6 & 16 respectively of U.S. Patent No. US 11017326 B2 do not specify a computer system. However, the computer implemented method of claims 6 & 16 respectively of U.S. Patent No. US 11017326 B2 would necessarily require a computer system to perform all of the steps.

Claims 24 – 26 & 33 – 35  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of U.S. Patent No. US 11017326 B2 in view of Geoghegan (US 20080091480 A1), in view of Roebke et al. (US 20080142581 A1).

With respect to claims 24 & 33 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the add-on features include at least one property-based add-on that is inventory controlled at a property level.” However, Geoghegan teaches the aforementioned limitations as stated below in the rejections under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Geoghegan in the invention of claims 1 & 8 of U.S. Patent No. US 11017326 B2 with the motivation to “provide a system and method that allows real-time access to hospitality industry inventory data through a variety of access points and through a variety of access platforms,” as evidenced by Geoghegan (para [0015]).

With respect to claims 25 & 34 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the add-on features include at least one event ticket.” However, Roebke, in [0037], teaches that a guest can book a reservation online comprising “basic products/services” together with add-on “travel products.” As per [0029], a “basic product/service” comprises “a hotel or motel room,” and as per [0030], the add-on “travel products” comprise “ski lift tickets, …tickets to sight-seeing tours, and tickets to shows and performances.” Also see [0003], noting that the invention of Roebke addresses problems that previously occurred when a user wanted to “reserve basic items such as a hotel room,” and wanted to “reserve additional components” (i.e., add-ons) such as “lift tickets to a ski resort, reserve a sight-seeing tour, or tickets to a live show.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an offsite activity as an add-on product as in Roebke in the invention of claims 1 & 8 of U.S. Patent No. US 11017326 B2 with the motivation to provide a “a seamless, integrated system” to “automatically reconcile product/service sales with reservations made through online reservation systems,” as evidenced by Roebke, in [0022].

With respect to claims 26 & 35 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the database includes an inventory element for each room at a property and an inventory element for each add-on feature.” However, Geoghegan teaches the aforementioned limitations as stated below in the rejections under 35 USC 103. Rationale to combine Geoghegan to the claims 1 & 8 of U.S. Patent No. US 11017326 B2 persists.

Claims 29 & 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 8 of U.S. Patent No. US 11017326 B2 in view of Jacob (US 20070075136 A1) in view of Roebke et al. (US 20080142581 A1) in view of Pearl (US 7956769 B1).

With respect to claims 29 & 38 of the instant application, claims 1 & 8 of U.S. Patent No. US 11017326 B2 generally discloses all the limitations of the instant claims, however, do not disclose “wherein the database includes an inventory element for at least one meeting room.” However, Jacob teaches the aforementioned limitations as stated below in the rejections under 35 USC 103. Rationale to combine Geoghegan to the claims 1 & 8 of U.S. Patent No. US 11017326 B2 persists.

To the extent to which claims 1 & 8 of U.S. Patent No. US 11017326 B2 do not disclose “wherein the booking request includes a time period in increments of one-hour,” Pearl teaches this element as stated below in the rejections under 35 USC 103. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Jacob in the invention of claims 1 & 8 of U.S. Patent No. US 11017326 B2 with the motivation to allow a customer to reserve a property for only a time period that is needed by the customer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 – 28, 30 – 37, & 39 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Geoghegan (US 20080091480 A1), in view of Jacob (US 20070075136 A1), in view of Roebke et al. (US 20080142581 A1), in view of Goodson et al. (US 10025599 B1).

As per Claim 21, Geoghegan discloses method ([0017]) for operating a reservation system, comprising:

• storing, in a database, a rate structure by room type for one or more properties (See at least [0032] & Fig. 1, noting database 70, storing “hotel data, reservations data, chain information, inventory information, rate information. As per Fig. 3 & [0038] “RMS databases 250 may include an inventory and pricing database 310.” Also see [0131] – [0134], noting storing “Room types” in inventory. See [0094], noting selecting room type and corresponding rate automatically. Also see [0193] & [0231] – [0232], noting rate levels including “rate categories, rate plans and rate seasons,” and that “A Rate Tier may be queried with an Attribute Value and a specific Date”);

• storing, in the database, room-specific attribute pricing structures … for one or more room-specific attributes (See [0134], noting “Attribute Inventory System (MS)”… “The MS is configured to handle any and all attributes”, including “a unique combination of room attributes,” such as “non-smoking rooms, with queen size beds, deluxe accommodations and an ocean view” as per [0135] – [0139], stored “in inventory 400.” Also see Fig. 3 & [0038], noting “pricing database 310,” and also [0146], noting “inventory 400 is organized in this fashion and relevant features (i.e., attributes)… allocate rooms based on those features most desired or those rooms that justify premium pricing.” Also see [0159]: “Rates are calculated from a specific rate and an optional adjustment for the attributes,” and [0163]: “To figure the Price for a room component in a particular booking circumstance, first, solicit the minimum stay request information: … any room attributes.” Also see [0168]: “Price-determining attribute categories,” and [0233]: “Price Determining Attributes: A collection of Attribute Value. Each Attribute Value might affect the price of a room night.” As per at least [0030], [0032], and claim 1, room inventory including attributes is stored in a database.)

• receiving, from at least one of a guest reservation system and a property management system, through a communication interface ([0031] – [0033] & Fig. 1, noting RMS server and communicating via internet connection & communication interface), a room request comprising request parameters, wherein the request parameters include at least one room-specific attribute… and a date range (See [0094], noting a room request comprising a “room type,” and [0129] – [0130], noting “requested attributes” for a room. As per [0134], a room is reserved according to the attributes (i.e., features) that the guest requests. In the example above, the MS would reserve the initial guest a room from the combined inventory of the two-queen-size-bed-and-ocean-view room type and the king-size-bed-and-ocean-view room type as both room types meet his requirement of an ocean view. Also see [0142] – [0143], guest requests room with attributes e.g., “a non-smoking room with an ocean view.” See at least [0052], noting that mandatory received information for a room reservation includes an “arrival date,” and “departure date (or number of days in stay), number of persons and number of rooms…”).

Geoghegan, as stated above, discloses storing room inventory and corresponding attributes and add-on features, and receiving a room request comprising room attributes, which may include additional features such as wet bar, a whirlpool tub ([0130]), rollaway bed and crib add-ons ([0069] – [0070]), which highly suggests, but does not explicitly disclose receiving a request for an add-on with the room request and storing corresponding add-on pricing data. However, Jacob teaches this element:

• storing, in the database,… add-on feature pricing structures for one or more… add-on features (See [0082], noting stored “hotel data, and other time-dependent inventory data”…which “manage add-on data.” Also see [0084], noting that “The database is configured to manage hotel data comprising… room type data, rate type data,… rate grid data, inventory data, add-on data,” which is stored in the system database as per [0086]. Also see [0220] - [0222], noting that calculating pricing based on “the price of the add-on item and the associated per-person and/or per-night multiplier.” Also see Fig. 45, noting a web interface to include add-on’s with corresponding prices to a database.);

• receiving,… a room request comprising request parameters, wherein the request parameters include… at least one add-on feature (See [0219], noting that add-ons such “as any additional service/feature/amenity/item that is available through the Property and can be sold to EUs during the course of making a reservation.” Also see [0222], noting that “the end users may pick and choose add-on items during the reservation.” Examiner’s note: Jacob also teaches wherein room requests comprise “a date range” in at least [0072], noting the EU’s chosen dates for a reservation request, and [0079], noting a “length of stay” a user selects during the reservation process.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storing add-on pricing data and including add-ons in room requests as in Jacob in the invention of Geoghegan with the motivation to allow a guest to customize his or her reservation, as evidenced by Jacob (para [0079]).

To the extent to which neither Geoghegan nor Jacob appear to explicitly disclose wherein at least one add-on feature is an activity occurring, at least in part, offsite the one or more properties, Roebke, in [0037], teaches that a guest can book a reservation online comprising “basic products/services” together with add-on “travel products.” As per [0029], a “basic product/service” comprises “a hotel or motel room,” and as per [0030], the add-on “travel products” comprise “ski lift tickets, …tickets to sight-seeing tours, and tickets to shows and performances.” Also see [0003], noting that the invention of Roebke addresses problems that previously occurred when a user wanted to “reserve basic items such as a hotel room,” and wanted to “reserve additional components” (i.e., add-ons) such as “lift tickets to a ski resort, reserve a sight-seeing tour, or tickets to a live show.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an offsite activity add-on feature as in Roebke in the invention of Geoghegan / Jacob with the motivation to provide a “a seamless, integrated system” to “automatically reconcile product/service sales with reservations made through online reservation systems,” as evidenced by Roebke, in [0022].

Geoghegan, modified by Jacob, showing that add-ons are included in inventory storage, reservation requests, and pricing calculations, further discloses:	

	• analyzing the database to determine availability of a room that satisfies the request parameters; analyzing the database to determine the availability of the at least one add-on feature (See [0134] – [0139] & [0141] – [0144], noting identifying guest requests in inventory. Also see [0142], noting that “if the guest requests an ocean view room, the present invention records that request against both ROH inventory 440 as well as first level attribute combination "M" (recall that "M" represents those rooms in inventory 400 with an ocean view.” Also see [0143], noting that “if a guest requests a non-smoking room with an ocean view, an indirect request would be made against ROH inventory 440 and first level attribute combination "M" and a direct request would be made against the inventory of second level attribute combination "B."” Also see [0147] – [0148], noting analyzing inventory for each combination of requested room attribute. Also see [0153], noting an inventory availability analysis.);

• calculating a rate for a room satisfying the request parameters in response to a room being available that satisfies the request parameters and an add-on feature being available that satisfies the request parameters (See [0159], noting that “Rates are calculated from a specific rate and an optional adjustment for the attributes in the stay request.” Also see [0160] – [0168], noting calculating the rate for the stay request, which is based on an “Attribute Value Value describes a specific attribute of a room,” as per [0227].);

• receiving, from the at least one of the guest reservation system and the property management system, through the communication interface, a booking request to book the room satisfying the request parameters and the at least one add-on feature ([0147] – [0148], noting receiving a “stay request” and determining if the particular stay request can be booked. Also see [0153], noting that a received booking request for a room is confirmed.).

To the extent to which Geoghegan does not appear to explicitly disclose the following limitations, Goodson does: 

	• selecting a first book server from a set of book servers comprising the first book server and a second book server, wherein a load of the first book server is less than a load of the second book server (See at least Fig. 3 & C 9 L13 – C 10 L 3, noting that a load balancer receives a request and selects a data access server to handle the request based on which data access server has the “most available resources” i.e., the server with the lower workload is selected to handle the request.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aforementioned teachings of Goodson in the invention of Geoghegan / Jacob / Roebke with the motivation to “beneficially adapt to the ever changing data access landscape” while “reducing the costs and difficulties that have previously been associated with adding support for a new data source 120 to an application and eliminating “lock-in,”” while the load balancing “may beneficially reduce the amount of time for connecting an application 109 and data source(s) 120 and for providing data between the application 109 and data source(s) 120,” as evidenced by Goodson (C 21 L 26 – 41 & C 9 L 67 – C 10 L 3).

Geoghegan, modified by Goodson, showing that the server with a lower workload is selected to handle a request, further discloses: 	

• processing, by the first book server, the booking request, wherein processing the booking request comprises booking the room and sending a confirmation message (See at least, [0098], noting that “confirmations may be sent to a guest or the guest's agent for any hotel so long as the stay arrival date is in the future.” Also see [0128], noting the booking confirmation of a reservation stay request. Also see [0148], noting that “the stay request may be booked. At some point during the stay request processing after the availability analysis and before the confirmation, the inventory counts associated with this stay request may be temporarily decremented and held for subsequent disposition (i.e., confirmed.” Also see [0060], [0068], [0153], [0173], [0261], noting booking confirmations.);	

• updating the database to reflect the booking of the room satisfying the request parameters and the at least one add-on feature (See [0134], noting that “the MS would reserve the initial guest a room from the combined inventory of the two-queen-size-bed-and-ocean-view room type and the king-size-bed-and-ocean-view room type as both room types meet his requirement of an ocean view. In doing so, the hotelier is able to allocate his queen size beds and king size beds based on the requirements of other guests as long as one room with an ocean view is identified and reserved for the initial guest.” Also see [0141] – [0144], & [0148], noting “If there is sufficient inventory to honor the stay request, then the stay request may be booked… the inventory counts associated with this stay request may be temporarily decremented and held for subsequent disposition (i.e., confirmed or not accepted).” As per at least [0027] & [0032], “inventory information” contained in “databases 70” is controlled to reflect “the sale of rooms.”).

As per claim 30, see the above relevant rejection of claim 21. Geoghegan additionally discloses a hotel reservation system comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the hotel reservation system to at least perform the method (See Fig. 1 & [0031], noting software modules executed by a server computing system. Also see [0035] & [0114] - [0115], noting a computer “executing the program.”).

As per claim 39, see the above relevant rejection of claim 21. Geoghegan further discloses a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code instructions stored therein (See [0028], noting databases, memory, & [0115], noting “executing the program.” Also see Fig. 1 & [0031], noting software modules executed by a server computing system. Jacob Additionally teaches a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein in [0082] - [0083]).

As per claims 22 & 31, Geoghegan / Jacob / Roebke / Goodson discloses the limitations of claims 21 & 30. Geoghegan further discloses:

	• storing, in the database, property attributes for the one or more properties (See at least [0032] & Fig. 1, noting databases 70, storing “inventory information, rate information.” Also see [0134], noting “Attribute Inventory System (MS)”… “The MS is configured to handle any and all attributes”, including “a unique combination of room attributes,” such as “non-smoking rooms, with queen size beds, deluxe accommodations and an ocean view,” which, as per [0135] – [0139], are stored “in inventory 400.” Also see [0030], [0032], and claim 1, noting that room inventory including attributes is stored in a database. Also see [0131] – [0133], noting storing “Room types” in inventory.).

As per claims 23 & 32, Geoghegan / Jacob / Roebke / Goodson discloses the limitations of claims 21 & 30. Geoghegan further discloses:

• wherein the room-specific attributes include at least one of whether or not the room includes a balcony, whether or not the room includes a refrigerator, whether or not the room includes network connectivity, the type of view from the room, the number and type of beds in the room, or the floor level of the room (See at least [0133] – [0136], noting a room attribute indicating “an ocean view”).

As per claims 24 & 33, Geoghegan / Jacob / Roebke / Goodson discloses the limitations of claims 21 & 30. Geoghegan further discloses:

• wherein the add-on features include at least one property-based add-on that is inventory controlled at a property level (See [0068] – [0070], noting controlling displayed add-ons such as cribs and rollaway beds based on an identified allotment or rooms for a customer group.).

As per claims 25 & 34, Geoghegan / Jacob / Roebke / Goodson discloses the limitations of claims 21 & 30. To the extent to which Geoghegan does not appear to explicitly disclose the following limitation, Roebke teaches:

• wherein the add-on features include at least one event ticket (See [0037], noting that a guest can book a reservation online comprising “basic products/services” together with add-on “travel products.” As per [0029], a “basic product/service” comprises “a hotel or motel room,” and as per [0030], the add-on “travel products” comprise “ski lift tickets, …tickets to sight-seeing tours, and tickets to shows and performances.”). Rationale to combine Roebke persists.

As per claims 26 & 35, Geoghegan / Jacob / Roebke / Goodson discloses the limitations of claims 21 & 30. Geoghegan further discloses:

• wherein the database includes an inventory element for each room at a property (See [0030], [0032], and claim 1, noting that room inventory including attributes is stored in a database. Also see Fig. 3 & [0038] “RMS databases 250 may include an inventory and pricing database 310.” Also see [0131] – [0134], noting storing “Room types” in inventory. Also see [0131] – [0133], noting storing “Room types” in inventory.).

Regarding the following limitation Geoghegan discloses storing room inventory and corresponding attributes and that rooms may include additional features such as wet bar, a whirlpool tub ([0130]), rollaway bed and crib add-ons ([0069] – [0070]), which highly suggests, but does not explicitly disclose what is taught by Jacob:

• the database includes… an inventory element for each add-on feature (See [0082], noting stored “hotel data, and other time-dependent inventory data” which includes “add-on data.” Also see [0084], noting that “The database is configured to manage hotel data comprising… room type data, rate type data,… rate grid data, inventory data, add-on data,” which is stored in the system database as per [0086].). Rationale to combine Jacob persists.

As per claims 27 & 36, Geoghegan / Jacob / Roebke / Goodson discloses the limitations of claims 21 & 30. Geoghegan further discloses:

• mapping room specific attributes to individual rooms (See [0134], noting “Attribute Inventory System (MS)”… “The MS is configured to handle any and all attributes”, including attributes such as “non-smoking rooms, with queen size beds, deluxe accommodations and an ocean view” as per [0135] – [0139], stored “in inventory 400.”  Also see [0142], noting mapping particular rooms in inventory to an “ocean view” attribute. Also see Fig. 3 & [0038], noting “pricing database 310,” and also [0146], noting “inventory 400 is organized in this fashion and relevant features (i.e., attributes)… allocate rooms based on those features most desired or those rooms that justify premium pricing.” [0159]: “Rates are calculated from a specific rate and an optional adjustment for the attributes.” [0163]: “To figure the Price for a room component in a particular booking circumstance, first, solicit the minimum stay request information: … any room attributes.” [0168]: “Price-determining attribute categories.” [0233]: “Price Determining Attributes: A collection of Attribute Value. Each Attribute Value might affect the price of a room night.”)

As per claims 28, 37, & 40, Geoghegan / Jacob / Roebke / Goodson discloses the limitations of claims 21, 30, & 39. Geoghegan further discloses:

• storing room inventory including the room-specific attributes (See [0134], noting “Attribute Inventory System (MS)”… “The MS is configured to handle any and all attributes”, including attributes such as “non-smoking rooms, with queen size beds, deluxe accommodations and an ocean view” as per [0135] – [0139], stored “in inventory 400.”  Also see [0142], noting mapping particular rooms in inventory to an “ocean view” attribute. Also see Fig. 3 & [0038], noting “pricing database 310,” and also [0146], noting “inventory 400 is organized in this fashion and relevant features (i.e., attributes)… allocate rooms based on those features most desired or those rooms that justify premium pricing.” As per at least [0030], [0032], and claim 1, room inventory including attributes is stored in a database.); and

• in response to receiving the booking request to book the room satisfying the request parameters, decrementing the inventory of the room satisfying the request parameters (See [0148], noting that “If there is sufficient inventory to honor the stay request, then the stay request may be booked… the inventory counts associated with this stay request may be temporarily decremented and held for subsequent disposition (i.e., confirmed or not accepted))”.

Claims 29 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Geoghegan / Jacob / Roebke / Goodson, in view of Pearl (US 7956769 B1).

As per claims 29 & 38, Geoghegan / Jacob / Roebke / Goodson discloses the limitations of claims 21 & 30. To the extent to which Geoghegan does not appear to explicitly disclose the following limitation, Jacob teaches:

• wherein the database includes an inventory element for at least one meeting room (See [0068], noting that a room may comprise “a conference room,” which is stored in the room inventory database as in [0084].) Rationale to combine Jacob persists.

Regarding the following limitation, Geoghegan, in [0147] – [0148] & [0153], discloses a received booking request. To the extent to which Geoghegan does not appear to explicitly disclose wherein the booking request includes a time period in increments of one-hour, Pearl teaches this element:

• wherein the booking request includes a time period in increments of one-hour (See C 5, L 35 – 38 and C 9, L 15 – 18, noting that a reservation request includes a time period in increments of one-hour.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Pearl in the invention of Geoghegan / Jacob / Roebke / Goodson with the motivation to allow a customer to reserve a property for only a time period that is needed by the customer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628